
	

113 HR 4145 IH: Elder Care Tax Credit Act of 2014
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 I
		113th CONGRESS
		2d Session
		H. R. 4145
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Israel (for himself, Mrs. Carolyn B. Maloney of New York, and Ms. Meng) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the dependent care credit to take into account
			 expenses for care of parents and grandparents who do not live with the
			 taxpayer.
	
	
		1.Short titleThis Act may be cited as the Elder Care Tax Credit Act of 2014.
		2.FindingsCongress finds the following:
			(1)70 percent of Americans who reach the age of 65 will use some form of long-term care during the
			 remainder of their lives.
			(2)Unpaid family caregivers provide about 80 percent of care at home. At home care can include
			 emotional, financial, nursing, social, homemaking, and other services.
			(3)Family caregivers spend about 20 hours each week providing care and 58 percent of those who receive
			 at home care require intensive caregiving responsibilities that can
			 include assisting with a personal care activity, such as bathing or
			 feeding.
			(4)During 2009, more than 61,600,000 Americans served as unpaid family caregivers with an economic
			 value of
			 approximately $450,000,000,000.
			3.Modification of credit for expenses for household and dependent care services necessary for gainful
			 employment
			(a)Credit allowed for costs incurred To care for parents and grandparents who do not live with the
			 taxpayer
				(1)In generalParagraph (1) of section 21(b) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , or, and by adding at the end the following new subparagraph:
					
						(D)a dependent of the taxpayer (as defined in section 152, determined without regard to subsections
			 (b)(1), (b)(2), (d)(1)(B), and (d)(1)(C)) who is the father or mother of
			 the taxpayer (or an ancestor of such father or mother) and who is
			 physically or mentally incapable of caring for himself or herself..
				(2)Conforming amendmentSubparagraph (B) of section 21(b)(1) of such Code is amended by inserting (other than a dependent described in subparagraph (D)) after and (d)(1)(B)).
				(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
